DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 8/4/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10, 12-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyers, III (U.S. Application Publication No. 2009/00573312) in view of Wulf (DE 9302022).
Regarding claim 1, Beyers discloses a multi-vessel drink container, comprising: a primary vessel (10) having a primary vessel dispensing region with a primary vessel opening (12)  and having a primary vessel internal volume configured to hold a volume of potable drink liquid; a secondary vessel (130) having a secondary vessel dispensing region with a secondary vessel opening and having a secondary vessel internal volume configured to hold a volume of potable drink liquid; a primary closure (110) removably coupled to the primary vessel dispensing region to restrict the potable drink liquid from exiting the primary vessel internal volume (Fig. 6); and wherein the primary closure includes: a primary closure base portion removably coupled to the primary vessel dispensing region and comprising a closure base floor (113) that seals the primary vessel opening, wherein the primary closure base portion defines a storage compartment (125) above the closure base floor; and a compartment closure (120) removably coupled to the primary closure base portion and forming a ceiling the storage compartment (Fig. 6).
Beyers fails to teach wherein the secondary vessel is configured to be selectively transitioned between a nested configuration, in which the secondary vessel is operatively coupled to the primary vessel such that at least a portion of the primary vessel extends within the secondary vessel internal volume, and a drink configuration, in which the secondary vessel is removed from the primary vessel.
Wulf teaches a multi-vessel drink container (1, Fig. 2; para. [0044]), comprising: a primary vessel (2, Fig. 1; para. [0044]) and a vessel (17, Fig. 2; para. [0050])  wherein the secondary vessel is configured to be selectively transitioned between a nested configuration (see configuration of 17, Fig. 2), in which the secondary vessel is operatively coupled to the primary vessel such that at least a portion of the primary vessel extends within the secondary vessel internal volume (see that the secondary vessel is operatively coupled to the primary vessel such that at least a portion of the primary vessel extends within the secondary vessel internal volume; Fig. 2), and a drink configuration, in which the secondary vessel is removed from the primary vessel ('The cup 17 integrated in the bottom part 16 of the bottle body 2 can be detached from the bottle body 2 and can be used as a drinking vessel'; para. [0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Beyers with the secondary vessel taught by Wulf in order to improve the usefulness of the container by providing an additional container to use.
Regarding claim 4, the modified container of Beyers teaches wherein the primary vessel at least substantially fills the secondary vessel internal volume when the secondary vessel is in the nested configuration (Wulf, see that the primary vessel substantially fills the secondary vessel internal volume when the secondary vessel is in the nested configuration; Fig. 2).
Regarding claim 5, the modified container of Beyers teaches a secondary vessel retention mechanism (Wulf, see assembly comprising unlabeled abutting protrusions extending from interior of 17 and exterior of 16 on leftmost wall of 16 and 17; Fig. 2) for selectively retaining the secondary vessel in the nested configuration, wherein the secondary vessel retention mechanism restricts the secondary vessel from being removed from the primary vessel when the secondary vessel is in the nested configuration Wulf, (see that the secondary vessel retention mechanism restricts the secondary vessel from being removed from the primary vessel when the secondary vessel is in the nested configuration; Fig. 2), wherein the secondary vessel retention mechanism includes a secondary vessel retention structure (Wulf, see the protrusions of the secondary vessel retention mechanism; Fig. 2), and wherein one or both of the primary vessel and the secondary vessel includes the secondary vessel retention structure (Wulf, see that both the primary vessel and the secondary vessel include the secondary vessel retention structure; Fig. 2).
Regarding claim 6, the modified container of Beyers teaches wherein the secondary vessel retention structure includes one or more of a threaded coupling structure (Wulf, 'The connection between the cup 17 and the bottle body 2 can be designed, for example, as a screw'; para. [0056]), a bayonet lock structure, a friction coupling structure, a press-fit coupling structure, a gasket, a magnetic coupling structure, a permanent magnet, and a ferromagnetic material.
Regarding claim 10, the modified container of Beyers teaches wherein at least a portion of the storage compartment extends at least partially through the primary vessel opening when the primary closure is operatively coupled to the primary vessel dispensing region (Beyers, at 116).
Regarding claim 12, the modified container of Beyers teaches wherein the primary vessel dispensing region includes a neck that has a reduced diameter relative to a portion of the primary vessel adjacent to the primary vessel dispensing region (Beyers, Fig. 6)
Regarding claim 13, the modified container of Beyers wherein the storage compartment is fluidly isolated from the primary vessel internal volume when the primary closure is operatively coupled to the primary vessel (Beyers, Fig. 6).
Regarding claim 14, the modified container of Beyers teaches wherein the primary vessel has a primary vessel external surface, wherein the secondary vessel has a secondary vessel external surface, and wherein at least a portion of the primary vessel external surface is aligned with at least a portion of the secondary vessel external surface when the secondary vessel is in the nested configuration (Wulf, see that a portion of the primary vessel external surface is aligned with at least a portion of the secondary vessel external surface when the secondary vessel is in the nested configuration; Fig. 2).
Regarding claim 17, the modified container of Beyers fails to specifically teach wherein the primary vessel internal volume has a capacity that is 12-36 fluid ounces (oz.), and wherein the secondary vessel internal volume has a capacity that is 10-19 oz. However, modifications of size and scale are within the scope of a person having ordinary skill in the art. It would have been obvious for a person having ordinary skill in the art to have modified the internal volume of the container Beyers such that the primary vessel internal volume has a capacity that is 12-36 fluid ounces (oz.), and wherein the secondary vessel internal volume has a capacity that is 10-19 oz, so as to make a container sized for easy transport and handling by a user. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, the modified container of Beyers teaches wherein the secondary vessel internal volume has a smaller capacity than the primary vessel internal volume (Wulf, see that the primary vessel internal volume is larger than the secondary vessel internal volume; Fig. 2).
Regarding claim 19, the modified container of Beyers teaches a primary closure coupling mechanism for selectively coupling the primary closure to the primary vessel dispensing region; wherein the primary closure coupling mechanism includes a primary closure coupling structure; wherein one or both of the primary closure and the primary vessel dispensing region includes the primary closure coupling structure; and wherein the primary closure coupling structure includes one or more of a threaded coupling structure, a bayonet lock structure, a frictional coupling structure, a press-fit coupling structure, a gasket, a magnetic coupling structure, a permanent magnet, and a ferromagnetic material (Beyers, par. 35).
Regarding claim 20, the modified container of Beyers teaches a compartment closure coupling mechanism for selectively coupling the compartment closure to the primary closure base portion; wherein the compartment closure coupling mechanism includes a compartment closure coupling structure; wherein one or both of the compartment closure and the primary closure base portion includes the compartment closure coupling structure; and wherein the compartment closure coupling structure includes one or more of a threaded coupling structure, a bayonet lock structure, a frictional coupling structure, a press-fit coupling structure, a gasket, a magnetic coupling structure, a permanent magnet, and a ferromagnetic material (Beyers, par. 36).


Claims 2, 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyers and Wulf in view of Vizun (Mug Hug Flexible Lid).
Regarding claim 2, the modified container of Beyers fails to teach a secondary closure configured to be selectively and operatively coupled to the secondary vessel dispensing region to restrict the potable drink liquid from exiting the secondary vessel internal volume; and wherein the secondary closure is configured to be selectively transitioned between a stowed configuration, in which the secondary closure is received within the storage compartment and in which the compartment closure is operatively coupled to the closure base portion to close the storage compartment, and a use configuration, in which the secondary closure is operatively coupled to the secondary vessel dispensing region.
Vizun teaches a that it is known in the art to manufacture a closure (see lid on top of mug, Primary Figure) configured to be selectively and operatively coupled to a vessel dispensing region (see region of mug on which the closure is placed; Primary Figure) to restrict a drink liquid from exiting the secondary vessel internal volume ('First, to prevent spilling our favorite mugs while doing everyday things and when we decide to hit the road while enjoying our coffee.'; Product Description); and wherein the closure is configured to be selectively transitioned between a stowed configuration (intended use, see that the closure is described as 'really flexible lids that fit 85% of all mugs'; About This Item, which indicates that the closure can be flexed do as to reduce the dimensions of the closure), and a use configuration (see configuration of closure; Primary Figure), in which the closure is operatively coupled to the vessel dispensing region (see that the closure is operatively coupled to the vessel dispensing region; primary Figure).
It would have been obvious for a person having ordinary skill in the art to have used the closure of Vizun with the drink container of Beyers, in order to seal the secondary vessel when being used. The secondary closure would be capable of the intended use do the flexible structure of the closure. 
Regarding claim 3, The modified container of Beyers teaches wherein the secondary closure has a secondary closure diameter (Vizun, see the diameter of the secondary closure; Primary Figure), as measured along a direction across the secondary vessel opening when the secondary closure is in the use configuration, wherein the storage compartment has a storage compartment diameter that is smaller than the secondary closure diameter, wherein the secondary closure is configured to be selectively deformed to transition the secondary closure from the use configuration to the stowed configuration (intended use, see that the secondary closure is described as really flexible lids that fit 85% of all mugs'; About This Item, which indicates that the closure can be flexed do as to reduce the dimensions of the closure).
Regarding claim 7, the modified container of Beyers teaches wherein the secondary closure includes a secondary closure drink outlet (Vizun, see rectangular hole on top of secondary closure; Primary Figure) configured to enable a user to dispense the potable drink liquid from the secondary vessel internal volume when the secondary closure is in the use configuration (intended use, inherent feature of coffee cup lid with a drink outlet).
Regarding claim 8, the modified container of Beyers teaches wherein the secondary closure includes a secondary closure base portion (Vizun, see the extending around the edge of the mug; Primary Figure) configured to operatively engage the secondary vessel dispensing region when the secondary closure is in the use configuration (intended use, see that the secondary closure base portion is capable of operatively engaging the secondary vessel dispensing region; Primary Figure) and a secondary closure cover portion (see portion of secondary closure that extends above the opening of the mug; Primary Figure) configured to at least substantially cover the secondary vessel opening when the secondary closure is in the use configuration (intended use, see that the secondary closure cover portion is capable of substantially covering the secondary vessel opening when the secondary closure is in the use configuration; Primary Figure), and wherein the secondary closure cover portion at least partially defines the secondary closure drink outlet (see that the secondary closure cover portion at least partially defines the secondary closure drink outlet; Primary Figure).
Regarding claim 9, the modified container of Beyers teaches wherein the secondary closure includes a secondary closure drink spout (Vizun, see raised annular portion of the secondary closure cover portion; Primary Figure) that extends away from the secondary closure base portion (see that the secondary closure drink spout extends away from the secondary closure base portion; Primary Figure), and wherein the secondary closure drink spout includes the secondary closure drink outlet (see that the secondary closure drink spout includes the secondary closure drink outlet; Primary Figure).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyers and Wulf in view of Meyers et al. (U.S. Patent No. 8,695,830).
The modified container of Beyers teaches the multi-vessel drink container of claim 1, but not wherein the compartment closure includes a handle that extends away from the primary closure base portion when the compartment closure is operatively coupled to the primary closure base portion. 
Meyers teaches a container lid (100, Fig. 1; col. 2, In. 60-65) comprising a handle (102, Fig. 1; col. 3, In. 9-13) that extends away from a base portion (103, Fig. 1; col. 2, In. 60-65) when a closure (101. Fig. 1; col. 2, In. 65-67) is operatively coupled to the base portion (see that 102 extends away from 103 when 101 is operatively coupled to 103; Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the handle of Meyers onto the compartment closure of Beyers, so as to allow a user to handle the container more easily.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyers and Wulf in view of Nemeth et al. (U.S. Patent No. 9,555,948).
Regarding claim 15, Beyers further teaches wherein the primary vessel includes a primary vessel inner body (Beyers, Fig. 5b) that defines the primary vessel internal volume, but fails to teach a primary vessel outer body, and a primary vessel void region that extends between the primary vessel inner body and the primary vessel outer body; and wherein the primary vessel void region is at least substantially evacuated of air. 
Nemeth teaches a vessel (10, Fig. IB; col. 3, In. 35-40) comprising an inner body (30, Fig. IB; col. 3, In. 35-40) that defines the vessel Internal volume (see that 30 defines the vessel inner volume; Fig. IB), a vessel outer body (20, Fig. IB; col. 3, In. 35-40), and a vessel void region (25, Fig. IB; col. 4, In. 1-5) that extends between the vessel inner body and the vessel outer body (see that 25 extends between 20 and 30; Fig. IB); and wherein the vessel void region is at least substantially evacuated of air (the plenum 25 between the outer body 20 and the liner 30 can be a vacuum (or at least partial vacuum)’; col. 4, In. 3-4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to incorporate the inner wall, outer wall, and void region of Rubbermaid onto the primary vessel of Beyers, so as to provide better insulation for the contents of the primary vessel.
Regarding claim 16, the modified container of Beyers further teaches wherein the secondary vessel includes a secondary vessel inner body (Wulf, see interior wall of 17, Fig. 2) that defines the secondary vessel internal volume (Wulf, see that the interior wall of 17 defines the secondary vessel interior volume; Fig. 2), but fails to teach a secondary vessel outer body, and a secondary vessel void region that extends between the secondary vessel inner body and the secondary vessel outer body; and wherein the secondary vessel void region is at least substantially evacuated of air. 
Nemeth teaches a vessel (10, Fig. IB; col. 3, In. 35-40) comprising an inner body (30, Fig. IB; col. 3, In. 35-40) that defines the vessel internal volume (see that 30 defines the vessel inner volume; Fig. IB), a vessel outer body (20, Fig. IB; col. 3, In. 35-40), and a vessel void region (25, Fig. IB; col. 4, In. 1-5) that extends between the vessel inner body and the vessel outer body (see that 25 extends between 20 and 30; Fig. IB); and wherein the vessel void region is at least substantially evacuated of air (‘the plenum 25 between the outer body 20 and the liner 30 can be a vacuum (or at least partial vacuum)'; col. 4, In. 3^4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to incorporate the inner wall, outer wall, and void region of Rubbermaid onto the secondary vessel of Beyers, so as to provide better insulation for the contents of the secondary vessel.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733